Citation Nr: 1721901	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-01 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee disabilities.  


REPRESENTATION

Veteran represented by:	Bryan Held of Alpha Disability Advisors


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to August 1980.  
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Newark, New Jersey, Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Board remanded the claim for additional development.  The case has been returned to the Board for further appellate review.  

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain a VA medical addendum opinion to resolve the question of whether the Veteran's low back disability is caused or aggravated by his service-connected bilateral knee disabilities.  The June 2016 VA medical opinion is inadequate as the VA examiner failed to comply with November 2013 Board remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  

Accordingly, the case is REMANDED for the following action:

1.  RETURN THE FILE AND PROVIDE ELECTRONIC FILE ACCESS TO THE JUNE 2016 VA EXAMINER.  If the June 2016 examiner is available he may conduct a records review and respond to the questions below.  If the June 2016 examiner otherwise finds it necessary, he should conduct further examination of the Veteran to respond to the questions below.  IF THAT EXAMINER IS NOT AVAILABLE, schedule the Veteran for a VA orthopedic examination to be conducted by a qualified examiner.  

ADVISE THE EXAMINER OF THE FOLLOWING:

In November 2013, the Board directed that the RO obtain an addendum opinion to the June 2011 VA examination.  The examiner was requested to opine as to whether the Veteran's service-connected bilateral knee disabilities caused or aggravated any low back disability.  

In June 2016, the Veteran was afforded a VA examination for his low back disability.  After physical examination testing, the Veteran was diagnosed with degenerative arthritis of the spine and spinal stenosis.  The examiner concluded that the Veteran's low back disability is less likely than not proximately due to or the result of the Veteran's service-connected disabilities.  The examiner explained that the Veteran's bilateral knee disability is degenerative joint disease, and it is not caused by any back disability but rather local joint pathology.  The examiner stated that the Veteran's back disability cannot and does not make his knees any worse.  If anything, the back will put less stress on his knees by limited walking.  

It appears that the June 2016 examiner provided an opinion as to the etiology of the bilateral knee disabilities, and failed to provide an opinion as to whether the Veteran's service-connected bilateral knee disabilities caused or aggravated his low back disability.  As such, a new VA medical opinion is required.  

a. The examiner MUST review the record in conjunction with rendering the requested opinion.  All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each identified low back disorder.  In regard to EACH identified disorder, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's low back disability was caused or aggravated beyond the normal progression (chronically worsened) by his service-connected bilateral knee disabilities.  

b.  All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report. 

2.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




